Filifili M. Alai’asa filed a petition pursuant to A.S.C.A. § 1.0412,1 for himself and on behalf of the Seigafo family of Faleniu village, seeking the removal of Seigafo Edward Scanlan from the title "Seigafo,” on the grounds that the respondent has been absent from the territory for a period in excess of one (1) year. The petition is joined by a number of signatories purporting to be members of the Seigafo family.
The petition and summons was served upon the respondent by registered mail with return receipt acknowledged by the respondent all in accordance with the requirements of A.S.C.A. §§ 43.0504, 1.0412, and *41.0411(b). Respondent, on the other hand, has failed to plead or otherwise respond and is found to be in default. We note jurisdiction.
We find on the evidence that petitioner, Filifili Ali’asa, is a member of the Seigafo family, and that the respondent is a resident of the State of Hawaii and has been absent from the territory for a period of six years. Having also considered the wishes of the family as expressed in the testimony, the Court concludes that the petition should be granted.
It is Ordered, Adjudged, and Decreed, that the respondent Seigafo Edward Scanlan is hereby removed of the title "Seigafo," pertaining to the village of Faleniu. The Territorial Registrar is directed to amend the matai registry accordingly.

 1.0412 (a) provides: "Any matai absent from American Samoa for more than 1 year may be removed of his title upon petition filed in the High Court by any member of the family of the absent matai. Upon presentation of such petition and satisfactory proof of such absence, the court may, but need not, remove such title. The court may consider the reasons for such absence and the wishes of the family actively serving the matai."